Citation Nr: 1229691	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  03-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Penny Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the appellant's request to reopen a claim of entitlement to service connection for PTSD.

In July 2005, the Board found that the Veteran had submitted new and material evidence to reopen his claim for PTSD and remanded this issue to the RO.

In a November 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  While that appeal was pending at the Court, the Veteran's attorney and VA's Office of General Counsel filed a joint motion for partial remand, indicating that the RO had not properly searched for a police report the Veteran asserts was filed in November 1968.  In a January 2008 order, the Court granted the parties' joint motion, vacating the Board's November 2006 decision and remanding the Veteran's claim.

In May 2008 and December 2009 remands, the Board directed the RO to complete development outlined in the joint motion.  As that development has now been completed, the Veteran's claims are properly before the Board at this time.

The record reflects that the Veteran is diagnosed with numerous psychiatric disabilities including psychotic disorder, not otherwise specified; anxiety disorder; depressive disorder, and schizoaffective disorder.  Because the Veteran is diagnosed with psychiatric disorders in addition to PTSD, the Board has recharacterized the issues as set forth above, to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim decided herein.  A review of the documents in such file reveals that there are records pertinent to the Veteran's claim that are not associated with the physical claims file.  However, the March 2012 supplemental statement of the case demonstrates that all of the records associated with the virtual claims file were reviewed by the RO prior to the last adjudication of the Veteran's claim.  As such, the Board may proceed with this decision.

In October 2009, the Veteran testified before a Veterans Law Judge that is no longer employed at the Board.  In a June 2012 letter, the Board informed the Veteran of this fact and offered him the opportunity to request another hearing.  The Veteran did not respond.  As such, the Board finds that all due process has been met with regard to the Veteran's hearing request.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran did not engage in combat with the enemy, and there is no credible supporting evidence to corroborate the Veteran's report of in-service stressors upon which a diagnosis of PTSD was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, the Veteran's claim was already adjudicated and on appeal prior to the enactment of the VCAA in November 2000.  Thereafter, the Veteran as provided with notice compliant with the requirements of the VCAA in January 2002 and March 2006.  The January 2002 letter specifically included notice regarding the evidence that could be used to substantiate a claim of entitlement to service connection for PTSD based upon personal assault.  Subsequently, his claim was adjudicated on a number of occasions, most recently in March 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Consequently, the Board finds that any timing deficiency has been appropriately cured and that such deficiency did not affect the essential fairness of the adjudication. 

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained service, private, and VA treatment and hospitalization records, as well as the Veteran's service personnel records and hospitalization records from Lockbourne Air Force Base.  Furthermore, the Veteran was afforded a VA examination in June 2011 that addressed the Veteran's PTSD claim.  The examiner was provided the Veteran's claims file for review, took down the Veteran's history, examined the Veteran, and provided conclusions based on the examination that were consistent with the record.  The examination is found to be adequate.

The Board notes that the Veteran provided a May 2010 written statement, in which he listed a number of people he states might be able to verify his claimed in-service assault.  He asks that VA contact these people.  Under the Privacy Act of 1974, 5 U.S.C. § 552a, however, VA is precluded from releasing the last known address of any veteran without their written consent.  Hence, VA has no duty to contact these private individuals.

The Veteran has alleged that there are hospitalization records from service as well as a police report that are pertinent to his appeal but not associated with the claims file.  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).

In a June 2009 response, the National Personnel Records Center (NPRC) indicated that morning reports could not be searched regarding a police report, because the Air Force morning reports ended in 1966.

In a July 2010 response, the NPRC indicated that all of the Veteran's service treatment records had been provided to the RO in October 1981.

August 2010 correspondence between the RO and the Ohio Air National Guard indicates that no records regarding the Veteran could be found.  The RO was advised to request records from the NPRC.

In September 2010, the NPRC provided hospitalization records regarding the Veteran from Lockbourne Air Force Base but also indicated that there were no records found for Patterson Air Force Base.

Based on these actions, the Board finds that the RO has exhausted all efforts to obtain records that the Veteran contends are available.  There are no other avenues that could possibly be pursued, and all available in-service records have been obtained.  Therefore, the Board concludes that any further efforts to obtain service records would be futile.

Finally, the Veteran has asserted that he is in receipt of benefits from the Social Security Administration.  While these federal records are not associated with the claims file, the claim at issue here turns on the question of whether there is an in-service stressor that may be verified, not on the medical evidence of record.  As such, the Board finds that these records are not pertinent to the issue decided herein, and efforts to obtain them prior to final adjudication are not necessary.

As such, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.



II.  Analysis

The issue before the Board involves a claim of entitlement to service connection for PTSD based upon an in-service bar fight.  It is neither contended nor established that the Veteran served in combat or was a prisoner of war, and the law and regulations applicable to those serving in combat against the enemy or former prisoners of war are inapplicable to this claim.  See 38 U.S.C.A. § 1154(b) (West 2005); 38 C.F.R. §§ 3.307, 3.309(a).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Additionally, VA regulations require three elements to establish service connection for PTSD: medical evidence establishing a diagnosis of the condition; credible evidence that an in-service stressor occurred; and a link, established by medical evidence, between the current symptoms and the in-service stressor.  

If a claimed in-service stressor is related to combat, service records showing combat service or a combat citation is conclusive evidence of a stressor, in the absence of evidence to the contrary.  38 C.F.R. § 3.304(f).  As noted above, the Veteran does not allege that his claimed in-service stressor is related to combat, and his service records do not indicate otherwise.  In addition, the Veteran does not allege a stressor related to his fear of hostile military or terrorist activity.  Therefore, the provisions of 38 C.F.R. § 3.304(f)(3) are not for application.  As such, his stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In February 1968, the Veteran was noted to have hematuria of unknown causes.  A July 1968 treatment record indicated that the Veteran was treated for superficial lacerations of the mucous membrane of the lower lip, which showed discoloration and swelling.  He also had a laceration in the left mid-chin.  A November 1968 service record indicates that the Veteran struck a door with his nose one week ago, and had some difficulty with breathing since then.  X-rays showed no fracture.  Service treatment records do not show complaints, treatment, or diagnosis of a psychiatric disability. 

An October 1978 reserve service report of medical history shows that the Veteran denied any history of depression, excessive worry, or nervous trouble of any sort.

Private medical records dated from 1975 to 1981 show treatment for back injuries, and the Veteran was noted to have been tense, anxious, and apprehensive. 

In a September 1981 letter to his employer, the Veteran indicated that he had to resign due to an exacerbation of injuries he sustained while on active duty. 

The Veteran underwent a VA examination in January 1982.  At that time, the Veteran reported that he was in an automobile accident in service in 1968, and fractured his nose and broke off his anterior incisor tooth as a result, and that he had pain in his back and neck following this.  He also indicated that, in 1975, he was involved in an additional auto accident, at which time he was told he had a fracture of the lower portion of his cervical vertebra. 

A March 1982 VA general medical examination showed an evaluation of his psychiatric condition revealed that he was intelligent with periods of hostility with aggressive outbursts quickly controlled.  He was oriented in time, place and person.

An April 1991 private medical record shows that the Veteran complained of PTSD after being kicked while riding a city bus by another passenger.

An October 1994 letter from a private physician indicates that the Veteran had been under his care since 1993 for schizophrenia, which the physician indicated started in the Veteran's 20s, when he was in the service.  The physician indicated that the Veteran has had many mishaps and accidents as a result of his illness, and even shows some signs of post traumatic stress disorder.  The physician stated that the Veteran's schizophrenia was his major illness. 

Private medical records from April 1999 indicate that the Veteran was treated for chronic psychiatric symptoms. 

A July 2001 VA outpatient treatment record noted that the Veteran reported having a history of PTSD, and had just been hospitalized after falling off a cliff while hiking.  The Veteran was noted to report several symptoms consistent with major depressive episode, including neurovegetative symptoms and suicidal ideation.  The examiner indicated that, given the Veteran's tangential thought process, preservation, odd thinking, mild delusions, and apparent social isolation, a suspicion might be raised as to whether the Veteran suffered from a mild psychotic disorder or an organic brain disorder.  The Veteran was diagnosed at that time with PTSD, major depressive disorder, moderate/severe, rule out psychotic features, rule out schizophrenia, and admitted for hospitalization.  The next day, upon admission, based on a further assessment, the Veteran was diagnosed with a history of PTSD, now presenting as highly disorganized and paranoid.  The Veteran was noted to describe a pattern of deliberate high-risk behavior in the context of increasing depression.  Further comprehensive psychiatric evaluation during that hospitalization diagnosed the Veteran with PTSD, major depressive disorder, moderate/severe, rule out psychotic features, and rule out paranoid disorder.  He was hospitalized for treatment for several days at this time.  The discharge summary from his hospitalization gave the Veteran a final diagnosis of delusional disorder, persecutory type, and proposed to rule out schizophrenia.  The Veteran was seen numerous times subsequent to this for treatment of his symptomatology. 

The Veteran was hospitalized for approximately a week in July 2001.  At that time, the Veteran reported that he was "at the end of his rope" regarding a number of issues, particularly relating to service connection.  He reported suffering multiple injuries in service for which he felt he was never properly compensated.  He specifically reported an incident in which he was beaten up by bar bouncers while trying to help out another service person, thereby sustaining a broken nose, rib fractures, and TMJ problems.  He also reported experiencing several stressors related to his family situation.

A statement from the Veteran's father dated in September 2001 is of record.  It indicates that the Veteran was in a fight in service which caused multiple injuries.  He also indicated that he noticed a drastic change in the Veteran's personality after he returned from the service. 

The Veteran was again hospitalized by the VA in September 2001 for psychiatric treatment.  Diagnoses at that time were PTSD, rule out delusional disorder, persecutory type, and rule out schizoaffective disorder. 

A November 2001 VA outpatient treatment record noted that the Veteran had a diagnosis of probable organic brain syndrome, and PTSD and atypical psychosis diagnoses were proposed to be ruled out.  The Veteran was eventually discharged for being noncompliant with medical advice. 

A VA treatment note dated February 2002 indicated that the Veteran reported his history of being involved in a bar fight in service.  At that time, the Veteran was assessed with severe chronic PTSD which apparently began in service after the Veteran was beaten badly.  The examiner indicated that the Veteran's symptoms were exacerbated by a 1986 motor vehicle accident in which the Veteran also suffered traumatic brain injury.  The examiner noted that psychiatric symptoms attributable to a traumatic brain injury cannot be well separated from PTSD symptoms. 

The Veteran testified at a hearing at the RO in March 2002.  He related the details of a bar fight he alleged, which he believed caused his multiple complaints.  It appears that the Veteran testified that he was involved in two fights in service which caused these claimed injuries. 

The Veteran also submitted several letters from clergy members in support of his claims. 

A letter from the Veteran's wife dated in March 2002 indicated that she has observed the Veteran on a daily basis since August 1997.  She stated that the Veteran has violent nightmares and horrific flashbacks, wakes up frequently during the night, and is consequently terribly fatigued.  She related this symptomatology to the beating the Veteran reported having experienced in service. 

A letter from the Veteran's mother dated in March 2002 is of record.  In it she states that it is a well-known fact that the veteran was traumatized when he acted as a "human shield" protecting another veteran while in a fight.  She reported that this resulted in the Veteran being horrendously traumatized with resultant severe shock to his entire system. 

A letter from the Veteran's brother was received in March 2002.  At that time, he noted that the Veteran had a dramatic personality change upon leaving the service.  This brother related in detail the specifics of the bar fight in which the Veteran was involved.  A similar letter was received from the Veteran's sister. 

A statement from a private physician dated May 2002 is of record.  It indicates that the Veteran was a patient of his for about nine months in 1986.  The physician noted that the Veteran was seen by a number of practitioners regarding his psychiatric conditions before seeing the current physician.  He related that the Veteran dated his difficulties from the time he was in the service when he was beaten, and sustained physical and emotional injuries.  The examiner indicated that it was his opinion that the Veteran was healthy and well adjusted until he was assaulted in service.  The examination diagnosed the Veteran with chronic severe PTSD, major depressive disorder, single episode, severe with psychosis. 

Also of record is a statement from a fellow serviceman, L.D., whom the Veteran has reported he was protecting when he was injured in a bar fight.  This statement, signed by L.D., and was received in May 2003.  L. D. describes in detail the fact that he personally witnessed a bar fight in November 1968 in which the Veteran was violently assaulted and severely injured.  The statement was notarized by the Veteran. 

The Veteran underwent VA examination for PTSD in August 2002.  At that time, the examiner noted that the Veteran's claims file was not available for review, and that his present evaluation was based solely on the Veteran's self- report.  The examiner noted that the absence of the Veteran's claims folder was a significant limitation.  The examiner noted that the Veteran reported being assaulted by bouncers in a bar while in service in November 1968.  The examiner noted that the Veteran stated that he is currently service connected at a noncompensable level for scars and a broken nose, which the examiner indicated suggested that these injuries were sustained as the Veteran described. 

The examiner noted that the Veteran's description of certain aspects of the assault appeared grossly exaggerated.  Specifically the examiner noted that the Veteran reported that the bouncers who assaulted him weighed over 450 pounds, and that the Veteran reported that although this incident occurred while he was stationed at Lockbourne Air Force Base, he was seen at Wright-Patterson Air Force Base for treatment, including surgery on his nose. 

The Veteran also stated that his distress from the assault was compounded by other incidents.  Most notably, the Veteran reported a serious motor vehicle accident in July 1986, and noted that he was very compromised by this.  When asked about other incidents that have added to his distress, the Veteran described another incident in which his apartment was gassed, which appeared to have been a pest-control intervention, however the Veteran claims that he suffered with rashes and hair loss due to this.  The examiner noted that the Veteran's description of this and many other events tended to be both vague and exaggerated with extensive circumstantiality and over elaboration of detail, much of which was not relevant. 

The examiner noted that review of medical records contained in the Veteran's electronic medical record indicated that the Veteran has had multiple psychiatric evaluations and has received numerous diagnoses, including PTSD, delusional disorder, and major depressive disorder with psychotic features.  He has been shown on prior examination to be agitated as well as circumstantial, preservative, and tangential, and the examiner noted the impression rendered by a VA medical doctor and evaluation earlier this year indicated that the Veteran's symptoms were related to his head trauma in a motor vehicle accident of 1986. 

With respect to symptoms of PTSD, the Veteran described flashbacks and nightmares, and when asked specifically, stated that he has nightmares every night.  He described extremely poor sleep in which he could never sleep deeply and woke frequently.  He was irritable and agitated on exam, often getting up and demonstrating things in the room, particularly related to the assault, as well as other events, and he described a history of some aggressive behavior and rage reactions. 

He reported having avoided social interactions in general, and was generally mistrusting, and avoided situations which were reminiscent of the assaults in the bar.  The examiner noted that a previous evaluation earlier in the year had described occasional nightmares, as well as hyperarousal symptoms such as sleep disturbance and difficulty with concentration, as well as a variety of avoidance symptoms. 

The examiner noted the Veteran's psychosocial and employment history.  The Veteran noted that he had not worked since he had been involved in a motor vehicle accident in 1986.  The Veteran was noted to be on social security disability for both orthopedic and psychiatric troubles apparently stemming from this accident. 

According to the examiner, the Veteran was vacant and tangential regarding his psychiatric treatment history though he reported having first seen a psychiatrist immediately after his assault while still in the service in 1968.  The Veteran also reported having been seen by several private psychiatrists after separation from service.  The examiner indicated that it was difficult to discern from the Veteran the extent to which his psychiatric history dated from the motor vehicle accident or prior thereto. 

On examination, the Veteran's thought process was tangential and circumstantial with over elaboration of the relevant detail.  His thought content was absent for acute delusional content for the Veteran noted that he was extremely paranoid in 1971.  The medical record from last year documented history of what appeared to be paranoid delusions.  The veteran at that time was diagnosed with a psychotic disorder not otherwise specified, as well as PTSD, and it was proposed to rule out a diagnosis of bipolar disorder.  The examiner indicated that the Veteran presented with a complex history, apparently adamant that his condition is best described as PTSD. 

The Veteran referred several times to a VA psychiatrist's evaluation from earlier this year indicating a diagnosis of PTSD; however, the examiner indicated that the previous examiner had attributed much of the Veteran's difficulty and thought process and communication to the Veteran's head injury in 1986.  The examiner indicated that without historical medical records from this time it was impossible to conclude with reasonable medical certainty the exact nature and cause of the Veteran's present symptoms.  The examiner noted that the Veteran does describe symptoms consistent with PTSD related to the assault in service; however the Veteran's significant level of social and vocational impairment appears to be related more to his psychotic disorder and communication difficulties, though it is somewhat difficult to fully separate the impact of these disorders. 

An addendum to this examination was received on December 2002.  The examiner indicated that it was determined that the Veteran's PTSD symptoms appeared to be the result of the self-reported assault in service as well as a subsequent motor vehicle accident.  The examiner noted a sample of several relevant items he considered in his review of the claims file including statements from the Veteran's relatives as well as a statement from L.D., as noted above, as well as many medical records.  The VA examiner raised questions about the similarity of the signatures to some statements and questioned the level of detail in L.D.'s statement and recommended his statement be verified.  He noted a conflict of the Veteran's claim regarding the chipped tooth resulting from the assault in the bar and the VA Dental Rating in January 1982.  The Dental Rating determined that while he did have a tooth crowned in service, the cause was not due to trauma.  There was no evidence of dental trauma.  The examiner concluded that careful review of the Veteran's claims file suggested a significant history of psychotic illness, and casted some doubt on the validity of the Veteran's self-report. 

A hand written statement dated January 21, 2003, from L.D. to the Secretary of the Veterans Administration insisted that the type written statement received in May 2002 and notarized by the Veteran was an accurate account of what happened in 1968.  In this statement L.D., stated that he went to the base police to report that the Veteran was violently attacked by eight men at the bar. 

Of record is a report of telephone contact dated on January 28, 2003 between the RO and L.D., who, as noted above, had previously submitted a statement indicating that he witnessed the Veteran being violently assaulted in a bar fight in service.  In this report of contact, L.D. reported that he could not recall very well the details of the incident the Veteran has referred to regarding a bar fight, which was mentioned in L.D.'s prior statement, but he did recall that he did not see anyone hit the Veteran, and stated that he had never said that he saw anyone hit the Veteran.  L.D. stated that the Veteran wrote the statement which he agreed to sign.  L.D. related that he did not recall the details of the incident which happened more than 30 years ago.  L.D. recalled that he left the bar before the Veteran, who was behind him.  He stated that he never saw anyone hit the Veteran, and cannot verify that the Veteran was beaten by several bartenders and bouncers.  He stated that he recalled the Veteran following him out of the bar, and he recalled the Veteran touching his face when he came out of a bar, so he thought it was possible that the Veteran had been hit in the face, but again, L.D. stated that he did not witness this.  He also thought that the Veteran did not initially realize he was really injured, but felt bad the next day and went to the hospital. 

In a February 2007 VA outpatient treatment record, the Veteran asserted that all of his difficulties were due to PTSD related to an assault during an altercation in a bar while in service.  The Veteran's self-report was unreliable due to psychotic symptoms and inconsistencies in his self-report.

VA hospitalization records dated in November and December 2007 show that the Veteran reported the in-service incident of having been assaulted in a bar.  He was noted to be a poor historian.

In October 2009, the Veteran testified before a Veterans Law Judge.  He stated that, following the assault he incurred in a bar, he had hematuria as well as a bloody nose.  He was coughing up blood, passing blood in his urine and feces, and had painful urination.  He stated that, during the assault, L.D. was pushed forward by one of the bouncers and exited the bar first.  The Veteran's nose was bleeding, and he had damaged his tooth.  He went to the hospital the following day.  He stated that the airman that treated him asked if he got struck by a door, and the Veteran did not say anything.  The Veteran indicated that he did not report it to the police, but he thought that L.D. had.  He stated that, while L.D. would not have seen the first punch because he was in front of the Veteran, he would have heard the screaming and turned around to see the rest of the assault.

In June and July 2010 written statements, the Veteran's second wife recounted the Veteran's report of having been assaulted in November 1968.  She stated that she witnessed the symptoms of his PTSD.

In an August 2010 written statement, the Veteran's brother indicated that the Veteran was noticeably acting different within a few days after he separated from service, at which time the Veteran's sister commented that he was acting "crazy."  At that time, the Veteran's brother responded that, instead, the Veteran was suffering from posttraumatic stress syndrome.  He then described the assault incident in great detail.  This statement was typewritten.  On the last page of the written statement, there is a handwritten notation, in which the Veteran's brother indicates that the Veteran wrote that statement.  He had been clinically diagnosed as paranoid schizophrenic, and he asked VA to help his brother.

A November 2010 written statement from the Veteran's sister contains information similar to those provided by his second wife and brother.

Assuming, without conceding, that the diagnosis of PTSD is adequate, there is, nevertheless, a need to corroborate the claimed stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

It bears emphasis that the sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Cohen.  Nevertheless, the occurrence of a stressor is an adjudicatory determination.  "Credible supporting evidence" is necessary to verify noncombat stressors and must be obtained from service records or other sources.  The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

Service medical records provide no evidence that the Veteran was severely beaten in a bar fight in November 1968 which required treatment.  A November 1968 service record indicates that the Veteran struck a door with his nose one week prior, and had some difficulty with breathing since then.  A February 1969 clinical record indicated the Veteran sustained an injury to his nose off base, the nature of which was not disclosed; however, this does not coincide with the Veteran's assertion that he was involved in a bar fight in November 1968.  While the Veteran now states that he did not tell the treating provider of the bar fight because he was judgmental, this record still conflicts with the Veteran's assertions that he sought treatment the next day, rather than one week later.  The August 2002 VA examiner raised questions about signatures on statements and questioned the level of detail in L.D.'s statement, which was notarized by the Veteran himself.  He also noted the conflict of the claim regarding the chipped tooth resulting from the alleged assault in the bar and the VA Dental Rating in January 1982 which determined that while the Veteran did have his tooth crowned in service, the cause was not due to trauma.  The Veteran also testified that he suffered from hematuria as a result of this fight.  However, the service records show that he was treated for hematuria in February 1968, many months prior to his alleged assault.

When L.D., was contacted by the RO in January 2003, L.D. related that the Veteran wrote the statement which he agreed to sign.  L.D. stated that he did not recall the details of the incident which happened more than 30 years ago.  L.D. denied that he witnessed the Veteran being assaulted or stating that he witnessed an assault. 

Although L.D. indicated in a January 21, 2003 statement that he went to the police to report that the Veteran was violently attacked by eight men in the bar, a subsequent report of contact between the RO and L.D. indicated that he did not recall a physical altercation on the date in question and did not remember what transpired.  L.D. stated he signed the statement the Veteran prepared.  There is no evidence of a police report or that the Veteran notified the authorities of the incident.  Given the conversation between the RO and L.D., the Board finds that L.D.'s written statement, which was written and notarized by the Veteran, and which L.D. denies is true, is not credible and cannot serve as independent verification or corroboration of Veteran's alleged in-service assault.

Although the Veteran submitted statements from family and clergy that his PTSD was a result of the bar fight during service, they did not witness the incident in question.  Furthermore, the Veteran's brother did not sign the written statement attributed to him and provided a handwritten notation informing VA that the Veteran had, in fact, written this statement.  The other statements that the Veteran contends were provided by family members contain similarly detailed accounts of an incident that none of them were there to witness.  Given the proof that some of these statements were written by the Veteran and not the people that they were attributed to, and the similarity between these statements and those of the Veteran, the Board finds that they are not credible and cannot serve to verify the Veteran's claimed in-service stressor.  Even if these statements were written by the signors, the detail they contain could not be known by a person not present at the event.  As such, the information could only have been obtained from the Veteran, who has been shown on numerous occasions to be an inaccurate historian. 

For the foregoing reasons, the Board finds that there is no credible corroborating evidence that the Veteran was exposed to an in-service stressor.  In the absence of a verified stressor, diagnoses of PTSD are not sufficient to support the claim.  An opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of the kind of stressor reported by the Veteran.  The Board is not required to accept an unsubstantiated diagnosis that the alleged PTSD had its origins in the Veteran's service.  West v. Brown, 7 Vet. App. 70, 78 (1994). 

Since the Veteran's claimed stressor has not been verified, the diagnosis of PTSD was based on an unsubstantiated history that is inadequate for rating purposes, and may not be relied upon by the Board.  Id. at 78.  The reasonable doubt doctrine is not applicable in this case as the evidence is not evenly balanced.  See 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the claim remaining on appeal.

As noted above, the Board recharacterized the issues on appeal to those listed above in light of the Court's holding in Clemons.  However, the RO has not been provided notice consistent with the VCAA regarding the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and has not yet adjudicated this claim.

Furthermore, in the December 2009 remand, the Board directed that, when the Veteran was examined, the examiner was to provide an opinion as to nexus with regard to any psychiatric disability diagnosed.  The June 2011 VA examination report contains a diagnosis of major depressive disorder.  However, the examiner did not provide an opinion as to whether the major depressive disorder had any relationship to service.  This should be accomplished on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Veteran has stated that he is in receipt of Social Security Disability benefits.  These records have not yet been associated with the claims file.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice consistent with the requirements of the VCAA, with regard to his claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

2.  Undertake appropriate development to obtain records regarding the Veteran's entitlement to disability benefits from the Social Security Administration.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA psychiatric examination, with an appropriate examiner, to determine the nature and etiology of any acquired psychiatric disorder, other than PTSD.  The Veteran's claims file, to include a copy of any pertinent records in Virtual VA, should be made available to the examiner prior to the examination, and the examiner should review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosis attributed to the Veteran, other than PTSD, began during or is related to service.  The examiner is asked to provide a complete rational, addressing both the nature and circumstances of the initial manifestations and the current findings leading to this determination.

4.  After completion of the above development, the Veteran's claim must be readjudicated.  If the determination remains adverse to the Veteran, he and his attorney must be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


